                    Case 1:17-cv-02628-KPF Document 94 Filed 12/03/19 Page 1 of 7

          ROBERT WISNIEWSKI P.C.                                   40 WALL STREET, SUITE 2833 • NEW YORK, NY 10005
                ATTORNEYS-AT-LAW                                   T EL: (212) 267-2101 • FAX: (646) 512-5604
                                                                   W EBSITE: www.rwapc.com

          December 2, 2019

          The Honorable Katherine Polk Failla, U.S.D.J.
          United States District Court Southern District of New York
          40 Foley Square, Room 2103
          New York, New York 10007
                 Via ECF
                                        Re:    Williams, et al., v. Movage, et al.
                                               Docket No.: 17-cv-02628 (KPF)(DF)

          Dear Judge Failla:

          I am co-counsel along with Albert Breud, II, Esq., for all Plaintiffs (“Plaintiffs”) in the above-
          referenced action. This motion is respectfully submitted pursuant to Rules 2B and C of Your
          Honor’s Individual Rules to present to the Court the terms of the proposed judgment (“Proposed
          Judgment”) accepted by Plaintiffs in response to Defendants’ Rule 68 Offer of Judgment and
          which also incorporates attorneys’ fees and costs which counsel for the parties negotiated
          separately and only after all Plaintiffs had accepted the offer of judgment.

          Attached herewith are the following Exhibits:

                 Ex. 1          Proposed Judgment (also filed separately as per the SDNY Rules as Doc.
                                No. 93);
                 Ex. 2          Co-counsel Albert Breud, II’s invoice for attorney fees;
                 Ex. 3          My firm’s invoice for attorney fees;
                 Ex. 4          My firm’s invoice for costs and disbursements;
                 Ex. 5          Backup documentation for costs.

          Briefly, the Proposed Judgment has two components: a total amount of $40,000 for Plaintiffs
          and a total amount of $60,000 in attorney fees and costs for Plaintiffs’ co-counsel. Both of these
          amounts are further broken down pro rata for Plaintiffs – based on their pro rata share in the
          claimed damages and for Plaintiffs’ counsel – based on their invoices attached herewith.
          Because this is a wage and hour action, Plaintiffs further broke down their respective shares
          50/50 as wages and liquidated damages as per the IRS Circular E (for employers). Plaintiffs’
          counsel’s negotiated fees, while high, represent less than 50% of the total time spent by counsel
          and reflect the time required to counter the unnecessarily aggressive, no-holds barred defense
          deployed by Defendants.1 Plaintiffs’ counsel are also proud that by accepting substantially

1
       Suffice it to say that as late as 4:00PM today, which is over two months after Plaintiffs had accepted
Defendants’ offer of judgment and one week after their counsel had accepted Defendants’ offer to pay substantially
reduced fees, Defense counsel, Mr. Lurie, attempted to modify the Proposed Judgment by requesting that we insert a
proviso that the Proposed Judgment be paid either “some time next summer” or in “24 monthly installments”. My co-
counsel, Albert Breud, II, who negotiated with Mr. Lurie, advises that he rejected such efforts at modification

                                                     Page 1 of 7
                      Case 1:17-cv-02628-KPF Document 94 Filed 12/03/19 Page 2 of 7
          discounted fees they preserved scarce judicial resources and avoided a prolonged fee motion
          battle.

          We respectfully request that, if Your Honor finds the submission in any way deficient, Plaintiffs
          be given an opportunity to supplement it.

                 I.       Statement of the Case

          Plaintiffs Jevon Williams, Mitchell Martinez, Dimitrije Zivkovic and Derrick Adams
          commenced the instant action alleging, inter alia, violations of the minimum wage provisions of
          the Fair Labor Standards Act (“FLSA”) and New York Labor Law (“NYLL”) against Movage,
          Inc.(“Movage”), Bajo Vujovic (“Vujovic”) and Christian Tatar2 (“Defendants”). Movage is a
          moving and storage business which, at all times relevant to the Complaint, was located in the
          Bronx, New York. Plaintiffs were all employed Movage as drivers and driver helpers.

          Generally, Plaintiffs alleged that they were not compensated by Defendants for all of the hours
          that they worked and that the Defendants’ failure to pay them for all of the hours that they
          worked reduced their effective rate of pay below the minimum wage promulgated under the
          FLSA. Specifically, Plaintiffs alleged that they were not compensated: (1) from the time they
          arrived at the Movage warehouse each morning until they arrived at their first job site each day;
          (2) for the time they spent travelling between jobs; (3) for the time they spent travelling back to
          the warehouse from their last job of the day; and, (4) for time they spent working at the
          warehouse at the end of the day until they left. Defendants deny Plaintiffs’ allegations.

          Defendants denied all of the Plaintiffs’ allegations. In addition to documentary evidence in their
          favor, Defendants have current employees who are prepared to testify that Plaintiffs were paid
          for every hour that they worked. These defenses articulated by Defendants would ultimately
          raise issues of fact that would prolong litigation, Plaintiffs' counsel are satisfied that the
          Proposed Judgment with respect to Plaintiffs is fair, reasonable serves the best interests of
          Plaintiffs.

                 II.      Procedural History of the Case

          Plaintiffs filed the Complaint on April 12, 2017. Shortly thereafter the Defendants filed their
          answer. An initial scheduling conference was held with the Court on July 14, 2017 at which
          discussion ensued about Plaintiffs’ intention to file a motion seeking, inter alia, conditional
          certification pursuant to Section 216(b) of the FLSA.

          During that conference Your Honor discussed with Defendants’ then attorney the relatively
          minimal evidentiary showing Plaintiffs would have to make in order to be successful on their



outright. However, neither Mr. Breud nor I wish to put Defendants into insolvency and will attempt to work with
Defendants to make sure that, as a result of the Proposed Judgment, Defendants not close the business and put people
out of work.
2
       Identified in the caption of the complaint as Christian “Doe”.

                                                      Page 1 of 7
                    Case 1:17-cv-02628-KPF Document 94 Filed 12/03/19 Page 3 of 7
          anticipated motion and asked whether Defendants would prefer to resolve the anticipated motion
          via stipulation or motion. At that time, Defendants “chose” to force Plaintiffs proceed via
          motion. Because Defendants’ choice, hotly contested, costly and time-consuming motion
          practice occurred until Plaintiffs’ motion was granted in significant part. Even after Defendants
          had been ordered to produce a complete list of current and former employees and their last
          known addresses in hard copy and electronic form, Defendants produced only a hard copy list
          that was missing a considerable number of employees or lacked the addresses of those whose
          names were produced.

          Subsequent to Plaintiffs’ distribution of a Notice of Pendency, six (6) additional Plaintiffs filed
          consents to sue and “opted in” to the case as party plaintiffs under the FLSA. These opt-in
          Plaintiffs are: Thomas Brown, Daniel Almiral, Franklin Vargas, Gregory Bodie, Patrick Troy
          Raymond, and George Grady3.

          Shortly into the discovery phase, it became clear that Defendants’ attorneys were not engaging in
          good faith document production. Having been unable to resolve the numerous discovery issues
          despite several attempts, we prepared and were ready to file applications to the Court, when
          Defendants engaged new counsel, LurieStrupinsky, and the parties requested that discovery be
          stayed so that they could attempt settlement at a conference. The matter was referred to
          Magistrate Judge Freeman for settlement.

          In preparation of a teleconference with Magistrate Judge Freeman, it emerged Defendants’ initial
          counsel had advised the new counsel that several hundred pages of documents that were critical
          to Plaintiffs case had been produced when, in fact, they were not. Piecemeal document
          production became thematic as at various points LurieStrupinsky produced documents only after
          we advised them that their predecessors had not even though, apparently, LurieStrupinsky
          advised that they had been told by prior counsel that such documents had been produced.4 In
          addition, Plaintiffs were able to identify swaths of documents that they needed after reviewing
          documents that were produced but each time were forced into a proverbial hand combat to
          receive them from Defense counsel.

                 III.    The Accepted Judgment Is Fair and Reasonable

          In considering whether a settlement is fair and reasonable, a court may approve a settlement
          where it “reflects a ‘reasonable compromise of disputed issues [rather] than a mere waiver of
          statutory rights brought about by an employer’s overreaching.’” Le v. Sita Information
          Networking Computing USA, Inc., No. 07 Civ. 0086, 2008 U.S. Dist. LEXIS 46174 at *2
          (E.D.N.Y. June 12, 2008) (quoting Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350,
          1354 (11th Cir. 1982)); see also Kopera v. Home Depot U.S.A., Inc., No. 09 Civ. 8337, 2011
          U.S. Dist. LEXIS 71816, at *2 (S.D.N.Y. June 24, 2011) (“If the proposed settlement reflects a
          reasonable compromise over contested issues, the settlement should be approved.”).
3
       On September 25, 2019 the Court granted a motion by Plaintiffs and their counsel to withdraw from
representing Plaintiff George Grady.
4
       Mr. Breud and I wish to stress that while we had substantial disputes with LurieStrupinsky regarding the scope
and necessity of production of certain documents, we are not in any way claiming any unethical conduct by
LurieStrupinsky.

                                                      Page 1 of 7
          Case 1:17-cv-02628-KPF Document 94 Filed 12/03/19 Page 4 of 7
After approximately two (2) years of litigation, including bitterly contested motion practice for
conditional certification under § 216(b) of the FLSA, substantial document discovery, discovery
battles and a court supervised months long settlement discussisons, Plaintiffs accepted
Defendants' Fed. R. Civ. P. 68 Offer of Judgment in the amount of $40,000 to be divided among
the nine (9) Plaintiffs as determined by Plaintiffs.

In the case at bar, the judgment offered and accepted, as well as the settlement of the attorneys’
fees were the result of contentious, adversarial litigation, vigorous arm’s-length negotiations and
a settlement conference before a Magistrate Judge. All parties were represented by highly
qualified and experienced counsel representing clients in wage and hour litigation. Moreover,
the parties actively sought resolution since the certainty of a negotiated resolution is better than
the uncertain outcome of a trial such as in this case where several material factual disputes
remain to be resolved.

Plaintiffs decided to accept Defendants’ Offer of Judgment notwithstanding Mr. Breud and my
recommendation that they reject the offered judgment as insufficient in light of our calculation
of Plaintiffs’ claimed damages, which showed, based on their allegations in a best-case-scenario,
that Plaintiffs were owed collectively almost $165,000 in unpaid wages and overtime and a like
amount in liquidated damages.Plaintiffs, however, are persons of limited means and
circumstances who work in the moving industry and earn minimum wages. In accepting the
offered judgment, Plaintiffs considered two very important factors – the approaching slow winter
season in which some of they faced layoffs or furloughs as well as the extreme difficulty in
proving their case in light of the discovery battles and Defendants’ claims that requested
documents had been destroyed by a flood. Essentially, Plaintiffs made an economic decision that
the certainty of receiving the offered judgment in time for a winter season outweighed the
uncertain potential of recovering damages at all or recovering damages in an amount greater than
the offered judgment, at a significantly later date.

Plaintiffs elected to allocate their share of the Proposed Judgment in the following pro rata gross
amounts: (1) Jevon Williams $7,117.33; (2) Dimitrije Zivkovic $1,293.34; (3) Mitchell Martinez
$5,245.33; (4) Derrick Adams $1,645.34; (5) Daniel Almiral $1,697.34; (6) Gregory
Bodie $4,337.33; (7) Patrick Troy Raymond $4,337.33; (8) Thomas Brown $8,349.33; and, (9)
Franklin Vargas $5,977.33. As proposed, and in accordance with the IRS Rules, each of the
Plaintiffs will receive one-half (1/2) of their apportioned amount as wages reported on an IRS
form W2 and the other one-half (1/2) as liquidated damages to be reported on an IRS form 1099.

       IV.     Plaintiffs’ Counsel Fees Are Reasonable And Should Be Approved

In considering approval of an FLSA settlement, “[t]he court must also sperately assess the
reasonableness of plaintiffs’ attorney fees, even when the fee is negotiated as part of a settlement
agreement rather than judicially determined.” Lliguichuzhca v. Cinema 60 LLC, 948 F.Supp.2d
362, 366 (S.D.N.Y. 2013) (collecting cases). The purpose of the separate assessment is to make
sure that “the interests of plaintiffs’ counsel in counsel’s own compensation [did not] adversely
affect the extent of the relief [counsel] procured for clients.” Wolinsky v. Scholastic Inc., 900
F.Supp.2d 332, 336 (S.D.N.Y. 2012). But while the court must approve an award of attorneys’
fees and costs in a settlement of FLSA claims, the FLSA does not require the court to assess the
fairness of an agreed payment of attorneys’ fees negotiated separetely and after Plaintiff had

                                            Page 1 of 7
          Case 1:17-cv-02628-KPF Document 94 Filed 12/03/19 Page 5 of 7
accepted Defendants’ offer. Misiewicz v. D'Onofrio General Contractors Corp., 2010 WL
2545439 at *5 (E.D.N.Y. May 17, 2010) R&R adopted in Misiewicz v.D'Onofrio General
Contractors Corp., 2010 WL 2545472 (E.D.N.Y. June 18, 2010). Indeed, the “Court has greater
flexibility in exercising its discretion in determining the reasonableness of the attorneys’ fee"
than the actual settlement itself because it is not the responsibility of the Court to ensure that the
employer is protected from overpaying an employee’s attorneys’ fees and costs.” Id. In the
context of settling FLSA claims, courts should refrain from “disapprov[ing] a settlement on the
amount of attorney's fees, since both parties assumingly ha[d] knowledge of how attorney's fees
are calculated in this district and were negotiating at arm's length.” See also Wolinsky, supra, at
335-36.

Only after Plaintiffs accepted Defendants’ offer of judgment, the attorneys for the parties began
negotiating an attorneys’ fee award with a view to avoiding further litigation. As per the
invoices prepared by our respective law firms, Mr. Breud and I had billed Plaintiffs’s case for a
combined $121,149.50 in fees and $2,384.83 in costs. See Ex. 2 through Ex. 5. After negotiating
for several weeks, the parties agreed to a total settlement in the amount of $60,000 for attorneys’
fees and costs.

I have over 25 years' experience in wage and hour litigation, have litigated well over 450 cases
of this type, a vast majority of them collective and class action cases, and have been approved as
Rule 23 class counsel in five lawsuits. I have successfully conducted a class action trial before a
jury and have conducted numerous bench trials. I have obtained several successful decisions on
appeals to the 2nd Circuit whilst other appellate decisions clarified various aspects of
employment law as a result of my appeals. My present hourly rate in the Second Circuit is $450
per hour and I have been awarded this rate in SDNY and in EDNY cases. My entries appear on
the invoice as RJW.

My firm's personnel who worked on this case were: Kieran X. Bastible (KXB), a senior associate
with over fifteen years’ employment litigation experience at a regional law firm, billed at
$225/hr. Diane Bernard (DDB) a graduate of the Cardozo Law School and a pre-admission
associate; Norma Lopez (LA) a holder of Associate Degree in Paralegal Studies possessed of
nine years’ paralegal experience; Marisa Powell (LA3) is a graduate of New York Law School
and Tiffany Yacullo (LA4) is a third year law student at New York Law School. Ms. Bernard,
Ms. Lopez, Ms. Powell and Ms. Yacullo were billed at paralegal rates of $125. These rates were
also approved in the SDNY cases as well as in a number of EDNY cases which approved FLSA
settlements.

Mr. Breud has substantial litigation experience and over fifteen years’ experience in employment
litigation comparable to mine. Mr. Breud has litigated class action and collective action cases.
Mr. Breud and I have collaborated on numerous wage and hour cases. Mr. Breud’s stated rate of
$450 per hour is eminently reasonable given his experience.

In Goldberger v. Integrated Res., 209 F.3d 43, 50 (2d Cir. 2000), the Second Circuit articulated
six factors for courts to consider in determining the reasonableness of fee applications: “(1) the
time and labor expended by counsel; (2) the magnitude and complexities of the litigation; (3) the
risk of the litigation . . . ; (4) the quality of representation; (5) the requested fee in relation to the
settlement; and (6) public policy considerations.” 209 F.3d at 50.

                                              Page 1 of 7
          Case 1:17-cv-02628-KPF Document 94 Filed 12/03/19 Page 6 of 7
Here, all of the Goldberger factors weigh in favor of granting approval of Plaintiff’s counsel fee
application. Counsel has expended considerable time litigating this case on behalf of the
Plaintiffs. Although no novel issues of law were involved, Plaintiffs’ counsel devoted
significant time to Plaintiffs’ case, including the FLSA § 216(b) motion practice, engaging in
discovery, preparation of the pre-settlement conference statement, participating in multiple
settlement teleconferences, attending a settlement conference in court, analyzing documents that
were produced in an effort to estimate the Plaintiffs’ damages, interviewing the Plaintiffs, and
preparing various other documents.

The risk of an unsuccessful litigation was borne largely by counsel, given that Plaintiffs’
counsels’ fee arrangement was on a contingent basis. Finally, public policy considerations
support granting approval of Plaintiff’s counsels’ fee application, for if such fee awards were not
granted, wage and hour abuses “would go without a remedy because attorneys would be
unwilling to take on the risk.” McMahon v. Olivier Cheng Catering & Events, LLC, 2010 U.S.
Dist. LEXIS 18913, at *19-20 (S.D.N.Y. Mar. 2, 2010).

During the Plaintiffs’ employment at Movage, the Defendants kept track of the Plaintiffs’ time
worked and compensation paid on a document referred to as a “Job Summary” which was
specific to each job worked. Among other information, each job summary identified the names
of the employees assigned to the job, the amount of their compensation for that job, and in some
cases the number of hours that the employees worked on that job. The job summaries do not
include shipping or delivery addresses for each job. Given the nature of the Plaintiffs’ allegations
that they were not compensated for time spent preparing for the day’s jobs or their travel time
throughout the day, and because the job summaries produced did not contain relevant
information, such as shipping or delivery addresses, Defendants produced approximately one
hundred pages of documents referred to as “Written Binding Estimate,…” which provided the
delivery dates, times, shipper’s address and the delivery address of each job, among other
information. The binding estimates correlate to the job summary because they each use a job
specific 6-digit serial number.

In light Defendants’ piecemeal document production and missing documents, Mr. Breud and I
had to spend an inordinate amount of time to find alternate ways to prove Plaintiffs’ claims. We
attempted to estimate the number of hours Plaintiffs worked for which they had not been paid.
In performing this analysis, we reviewed and attempted to match each binding estimate to each
job summary to try and determine whether the amount of time and compensation on each job
summary for each of the Plaintiffs was accurate. In order to estimate whether the amount of time
and compensation were accurate, we then had to calculate the number of road miles between
each point of departure and arrival on a given day and the approximate travel time using Google
Maps. We then had to compare the estimated travel time for each job with the time recorded on
the applicable job summary report. Consequently, we had to spend hours on end discussing
numerous invoices with Plaintiffs to get the best estimates of their work. Had Defendants
produced ALL documents that should have been produced, when they were supposed to be
produced, the amount of time we spent as reflected in our invoices would have been
substantially smaller.

Although Defendants at times acted unreasonably in this action, that does not mean Plaintiffs’
attorneys spent an unreasonable amount of time on it. Rather, Plaintiffs’ attorneys were required

                                            Page 1 of 7
          Case 1:17-cv-02628-KPF Document 94 Filed 12/03/19 Page 7 of 7
by their professional obligations to put in an inordinate amount of time solely to vindicate
Plaintiffs’ rights in the face of Defendants’ no-holds-barred strategy. Although the fees are large
compared to the actual recovery, that is not unusual in cases such as these, and in this case the
disproportion is a direct result of Defendants' chosen strategy. To put it bluntly, it would not be
in the interests of justice if Plaintiffs are not awarded the requested fees for all the hours spent by
their attorneys. It would contravene the standard for determining attorneys’ fees, and, more
importantly, it would serve as an incentive to defendants in future cases that, if they act
unreasonably, they will benefit by impoverishing attorneys who take on civil rights cases such as
this one, and ultimately discourage pursuing such cases, despite the manifest intention of
Congress and the New York Legislature to encourage such claims.

Finally, this lawsuit was started by four (4) Plaintiffs, and owing to our efforts in distributing the
Notice of Pendency, a total of nine (9) of Defendants’ former employees will receive judgment
in their favor.

For the foregoing reasons, the extremely reduced fee and costs to be received by Mr. Breud and
my firm in the case at bar are fair and reasonable.

       V.      Conclusion

    For the reasons outlined above, the Proposed Judgment in this matter is fair and reasonable to
all parties. See Johnson v. Brennan, 10 Civ. 4712, 2011 WL 4357376, at *12 (S.D.N.Y., Sept.
16, 2011) (“Typically, courts regard the adversarial nature of a litigated FLSA case to be an
adequate indicator of the fairness of the settlement. If the proposed settlement reflects a
reasonable compromise over contested issues, the court should approve the settlement.”).

   The Proposed Judgment in this case represents a reasonable compromise over the contested
issues, and thus the parties request that the Court approve the settlement and dismiss the case
with prejudice.
                                                  Respectfully submitted,

                                                  /s/Robert Wisniewski
                                                  Robert Wisniewski

                                                  /s/ Albert Adam Breud, II
                                                  Albert Adam Breud, II

cc:Joshua Lurie, Esq.
   Eugene Strupinsky, Esq.
   LurieStrupinsky, LLP
   Attorneys for Defendants




                                             Page 1 of 7
